Citation Nr: 1008275	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
arthritis.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim.


The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the VA medical records reflects 
gaps in VA medical records dated from December 2003 to 
January 2008 and from January 2008 to September 2008.  In 
addition, the September 2008 statement of the case indicates 
that a Decision Review Officer conducted a virtual review of 
the Veteran's VA medical records in May 2008 that was 
negative for any objective medical evidence pertinent to the 
Veteran's claim.  However, it is unclear to the Board which 
VA medical records were reviewed and it does not appear that 
the VA medical records were associated with the claims file.  
To aid in adjudication, VA medical records dated since 
December 2003 should be obtained and associated with the 
claims file.

The Veteran was last afforded a VA examination in February 
2008.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not necessarily 
stale, in light of the fact that updated VA treatment records 
have been requested, the prudent and thorough course of 
action is to afford the Veteran a VA examination to ascertain 
the current nature and severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated since December 2003.

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Provide ranges of motion of the 
left knee in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should be noted.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.

(c)  State whether any recurrent 
lateral instability or subluxation is 
shown.

(d)  Opine as to whether the Veteran's 
service-connected left knee disability 
has a marked interference with his 
employability.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

